Case 9:18-cv-00060-RC-KFG Document 18 Filed 01/06/21 Page 1 of 1 PageID #: 47



                           *NOT PRINTED FOR PUBLICATION*

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION


NIJINSKY TYWON MURPHY                            §

VS.                                              §            CIVIL ACTION NO. 9:18-CV-60

NACOGDOCHES COUNTY JAIL, et al.,                 §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff, Nijinksi Tywon Murphy, an inmate confined at the Hughes Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendant Alvin Bailey.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends the civil rights action be dismissed for want of prosecution pursuant

to Federal Rule of Civil Procedure 41(b) (docket entry no. 16).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                              ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct, and the

report of the Magistrate Judge is ACCEPTED.               A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.
                  So ORDERED and SIGNED, Jan 06, 2021.


                                                                       ____________________
                                                                       Ron Clark
                                                                       Senior Judge
